DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 12 February 2021. In view of this communication, claims 1-4 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  
Claim 1 recites the limitation that a plurality of land regions respectively has “different width” in the first line. Please correct this to “different widths.”
Claim 1 goes on to recite the limitation “centers in a width direction aligned in order conforming to the widths and are jointed into one land.” Please correct this to “joined into one land.”
Claim 1 also recites the limitation “wherein length in the width direction” once in line 3 and once in line 4 of the claim. Please correct each instance to either “a length” or “the length” as appropriate.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dugan et al. (US 5,683,788 A), hereinafter referred to as Dugan et al.
Regarding claim 1, Dugan et al. teaches a land (700, 702) for a surface mount component (704, 706) comprising (Col. 6, lines 4-7: components 704, 706 can be mounted on lands 700, 702 respectively)

    PNG
    media_image1.png
    357
    452
    media_image1.png
    Greyscale

Dugan et al. Fig. 7
A plurality of land regions (700, 702) respectively having different width (714, 716, 718, 720), wherein (Col. 6, lines 13- 16: smaller components can be mounted between edges 714 and 716; col. 6, lines 20-23: larger components can be mounted between 718 and 720)
Land regions included in the plurality of land regions are combined with one another with centers (708) in a width direction aligned in order conforming to the widths and are joined into one land (700, 702), and (Fig. 7; Col. 6, lines 8-10: pads 700, 702 or pad sections aligned relative to center point 708)
A cutout shape (710, 712) is provided in a center in the width direction on a side opposed to an adjacent or overlapping side of a land region having the larger width of adjacent or partially overlapping two land regions in the plurality of land regions joined into one land (700, 702). (Fig. 7 shows cutouts to edges 710, 712 in pads 700 and 702; Col. 5, lines 29-32: a void is cut out of the outer edge of the pads to prevent too much solder buildup in the case of the smaller package; Col. 5, lines 8-10: pads 700, 702 and pad sections aligned relative to center point 708)
Regarding claim 2, Dugan et al. teaches the land for the surface mounted component according to claim 1 (see above), wherein 
Length (710, 712) in the width direction of the cutout shape is smaller than length in the width direction of a component corresponding to a land region having the smaller width of the two land regions (Fig. 7: lengths of edges 710, 712 are shorter than length 714 of small-size component 704)
Regarding claim 3, Dugan et al. teaches the land for the surface mounted component according to claim 1 (see above), wherein
The cutout shape (710, 712) is provided by cutting out a conductor film of the larger land region (700, 702). (Dugan et al. Fig. 7 shows cutouts to edges 710, 712 in lands 700, 702; Col. 5, lines 29-32: cutouts to edges 710, 712 are voids cut out of the outer edge of the pads to prevent too much solder buildup in the case of the smaller package)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. in view of Tanabe et al. (US 4,883,920 A), hereinafter referred to as Tanabe et al.

    PNG
    media_image2.png
    250
    367
    media_image2.png
    Greyscale

Tanabe et al. Fig 1
Regarding claim 4, Dugan et al. teaches the land for the surface mounted component according to claim 1 (see above). However, Dugan et al. does not teach the cutout shape is provided by forming an insulating film in the larger land region.
Tanabe et al. does teach the cutout shape is provided by forming an insulating film (17) in the larger land region (3) (Tanabe et al. Fig. 1; col. 2, lines 17-22: in a soldering area of the pattern 3, a resist film 17 is provided to reduce the quantity of solder required to establish a secure connection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cutouts of Dugan et al. by the resist film method as taught by Tanabe et al. in order to reduce the quantity of solder needed to establish a secure connection (Tanabe et al. Col. 2, lines 17-22) and prevent excess solder buildup from causing the “tombstone” effect (Dugan et al. Col. 6, lines 19-20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kochanowski et al. (US 20030056975 A1): Anti-Tombstoning Structures and Methods of Manufacture
 Chen et al. (US 20110292625 A1): Bonding Pad Structure
Susumu et al. (JP 2003243814 A): Land for Mounting Chip Component
Hirokazu (JP 2003234567 A): Solder Land, Printed Board, and Method for Forming 
Koichi (JP 2001308503 A): Electrode Structure for Soldering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 4113                                                                                                                                                                                                        

/MICHAEL ANDREWS/Primary Examiner, Art Unit 2834